Citation Nr: 1233389	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-45 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2012, a hearing was held before the undersigned Acting Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current tinnitus was present in service and has continued ever since service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent for reference to tinnitus, but the Veteran indicated on service discharge examination in January 1955 that he had had ear, nose, or throat trouble.  

In December 2008, the Veteran indicated that before service discharge, he started having ringing in his ears and that it had continued to this day.  

On VA examination in March 2009, the Veteran indicated that he had tinnitus once every 2-3 days for a duration of minutes.  The examiner reviewed the service treatment records and indicated that the Veteran's tinnitus was not likely a result of noise exposure during service.   

In April 2010, the Veteran stated that his tinnitus condition manifested while he performed his military duties as a generator operator.  

In June 2010, a private audiologist indicated that she felt that the Veteran's tinnitus was caused by or contributed to by noise exposure in service.  She noted that he had received only a whispered or spoken voice test on separation, and that it was not frequency specific and was inherently insensitive to high frequency hearing loss.  

The Veteran's representative reiterated in May 2012 that the Veteran contended that the Veteran's current tinnitus manifested during his service.  During the Veteran's May 2012 hearing before the undersigned, he indicated that his tinnitus is worse now than when he was in service, but that it was pretty bad in service.  

Based on the evidence, the Board finds a reasonable basis to service connect the Veteran's tinnitus based on its being manifest in service and continuing since service.  The Veteran has consistently testified to the effect that it began in service, and that it has continued since service.  He is also competent to indicate that he has heard ringing in his ears since service, as this is within his sensibilities as a layperson.  Falzone v. Brown 8 398 (1995).  Whether or not it was due to in-service noise exposure or hearing loss is not relevant, since it began in service and has continued since then.  The Veteran says that it did and has, and the Board accepts his testimony to this effect.  There is also a private medical opinion that relates his tinnitus to in-service noise exposure.  Reasonable doubt is resolved in his favor.  38 U.S.C.A. § 5107.  


ORDER

Service connection for tinnitus is granted.  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


